UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2503



EASTERN ASSOCIATED COAL CORPORATION; CHARLES
COAL COMPANY, joint venturers on behalf of
COLONY BAY COMPANY,

                                            Plaintiffs - Appellants,


          versus


DISTRICT 17, UNITED MINE WORKERS OF AMERICA;
LOCAL UNION NO. 9177, UNITED MINE WORKERS OF
AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-2430)


Submitted:   July 25, 2005                 Decided:   August 16, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert F. Sebok, Brian J. Moore, JACKSON KELLY, PLLC, Charleston,
West Virginia, for Appellants. Deborah Stern, Associate General
Counsel, Fairfax, Virginia; Charles F. Donnelly, DONNELLY &
CARBONE, P.L.L.C., Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Eastern Associated Coal Corporation and Charles Coal

Company, on behalf of Colony Bay Company (hereinafter collectively

“Company”), filed suit in the district court against District 17,

United Mine Workers of America, and Local Union No. 9177, United

Mine Workers of America (hereinafter collectively “Union”), seeking

to vacate an arbitration award issued in favor of the Union.             The

district court granted summary judgment for the Union.            We do not

find   that    the   district   court   erred   by   concluding   that   the

arbitrator’s decision was based upon the collective bargaining

agreement. See United Paperworkers Int’l Union v. Misco, Inc., 484

U.S. 29, 38 (1987) (stating review standard); Island Creek Coal

Co. v. Dist. 28, United Mine Workers of Am., 29 F.3d 126, 129 (4th

Cir. 1994) (same).      Accordingly, we affirm for the reasons stated

by the district court.          See E. Assoc. Coal Corp. v. Dist. 17,

United Mine Workers of Am., No. CA-03-2430 (S.D. W. Va. Nov. 5,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -